Exhibit 10(g)

 

 

 

 

 

UNION PACIFIC CORPORATION

2004 STOCK INCENTIVE PLAN

 

Originally effective as of April 16, 2004

Amended and restated effective as of January 1, 2009,

amended September 23, 2009

and March 1, 2013

 

 

 

 



--------------------------------------------------------------------------------

UNION PACIFIC CORPORATION

2004 STOCK INCENTIVE PLAN

1.     PURPOSE

The purpose of the Union Pacific Corporation 2004 Stock Incentive Plan is to
promote and closely align the interests of employees of Union Pacific
Corporation and its shareholders by providing stock-based compensation and other
performance-based compensation. The Plan is intended to strengthen Union Pacific
Corporation’s ability to reward performance which enhances long term shareholder
value; to increase employee stock ownership through performance-based
compensation plans; and to strengthen the Company’s ability to attract and
retain an outstanding employee and executive team.

This Plan was originally effective as of April 16, 2004 (the “Original Effective
Date”). Effective as of January 1, 2009, this Plan is amended and restated to
reflect the provisions of Section 409A of the Code.

2.     DEFINITIONS

The following terms shall have the following meanings:

“Achievement Award Shares” means Shares awarded under Section 11 of the Plan.

“Act” means the Securities Exchange Act of 1934, as amended.

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Act.

“Approved Leave of Absence” means a leave of absence of definite length approved
by the senior human resources officer (or such other officer with similar
authority), or one of more additional officers or employees of the Company or
any Subsidiary or Affiliate, to whom the Committee delegates such authority.

“Award” means an award of Options, Stock Appreciation Rights, Retention Shares,
Stock Units or Incentive Bonuses pursuant to the Plan.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.

“Beneficiary” means any person or persons designated in writing by a Participant
to the Committee in a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Participant prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Participant, “Beneficiary” shall mean
such Participant’s estate; and further provided that no designation of
Beneficiary shall be effective unless it is received by the Company before the
Participant’s death.

 

1



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one of the following:

(i)     any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in-the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) or
(B) of paragraph (iii) below; or

(ii)     the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on January 29, 2004,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii)     there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, more than 50% of the combined voting
power of the voting securities of which is owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

“Code” means the Internal Revenue Code of 1986, as amended, or the corresponding
provisions of any successor statute.

 

2



--------------------------------------------------------------------------------

“Committee” means the Committee designated by the Board to administer the Plan
pursuant to Section 3.

“Common Stock” means the Common Stock, par value $2.50 per share, of the
Company.

“Company” means Union Pacific Corporation, a Utah corporation, and except as
utilized in the definition of Change in Control, any successor corporation.

“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable; and (ii) in the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the Committee
by the reasonable application of a reasonable valuation method, taking into
account factors consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the
Committee deems appropriate.

“Incentive Bonus” means a bonus opportunity awarded under Section 10 pursuant to
which a Participant may become entitled to receive an amount, payable in cash or
Shares, based on satisfaction of such performance criteria as are specified in
the Incentive Bonus Document.

“Incentive Bonus Document” means the agreement or other document evidencing the
Award of an Incentive Bonus.

“Option” means a non-qualified option granted under Section 6 of the Plan.

“Option Document” means the agreement or other document evidencing the Award of
an Option.

“Option Proceeds” means the cash actually received by the Company as payment of
the option price upon exercise of an option plus the maximum tax benefit that
could be realized by the Company as a result of the option exercise, which shall
be determined by multiplying the amount that is deductible as a result of the
option exercise (currently, equal to the amount upon which the Participant’s
withholding tax obligation is calculated) by the sum of the maximum federal
corporate income tax rate for the year of exercise plus an assumed 3% state
income tax rate. To the extent that a Participant pays the option price and/or
withholding taxes with Shares, Option Proceeds shall not be calculated with
respect to the amount paid in such manner.

“Participant” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Award under the Plan.

“Person” shall have the meaning given in Section 3(a)(9) of the Act, as modified
and used in Sections 13(d) and 14(d) thereof, except that such term shall not
include (i) the Company or any of its Affiliates, (ii) a trustee or other
fiduciary holding securities

 

3



--------------------------------------------------------------------------------

under an employee benefit plan of the Company or any of its Subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

“Plan” or “SIP” means this Union Pacific Corporation 2004 Stock Incentive Plan,
as amended from time to time.

“Prior Plans” means the Union Pacific Corporation 2001 Stock Incentive Plan and
the 1993 Stock Option and Retention Stock Plan of Union Pacific Corporation.

“Qualifying Performance Criteria” means the criteria set forth in Section 15.

“Retention Shares” means Shares subject to an Award granted under Section 8 of
the Plan.

“Restriction Period” means the period defined in Section 8(b)(i).

“Retirement Status” means, (a) for a Participant who was granted Stock Units in
2006 and/or 2007 under this Plan, an individual who, during the Unit Restriction
Period for such Stock Unit Award, attained age 60 with eligibility for
retirement under the provisions of the Company’s or Subsidiary’s pension plan
(or who had attained such age and eligibility at the time such Stock Unit Award
was granted) (“60/10 Retirement Status”), and (b) for a Participant who was
granted Stock Units in 2005, or in 2008 or any subsequent year under this Plan,
or any successor thereto adopted by the Company, an individual who, during the
Unit Restriction Period for such Stock Unit Award, attained age 65 (or who had
attained such age at the time such Stock Unit Award was granted) (“Age 65
Retirement Status”).

“Separation from Service” means the termination of a Participant’s employment
with the Company and all Subsidiaries that constitutes a “separation from
service” within the meaning of Treas. Reg. Section 1.409A-1(h)(1).

“Shares” mean shares of the Company’s Common Stock.

“Stock Administrator” means the Company’s third party stock administrator or any
other person or entity designated by the Committee to assist in the
administration of this Plan.

“Stock Appreciation Right” means a right granted pursuant to Section 7 of the
Plan.

“Stock Unit” means a right to receive in the future a Share of Common Stock or,
at the option of the Committee, the value of such Common Stock in cash pursuant
to an Award granted under Section 9 of the Plan.

“Subcommittee” means one or more separate committees appointed by the Committee
pursuant to Section 3.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means any corporation of which the Company owns directly or
indirectly at least a majority of the outstanding shares of voting stock.

“Unit Restriction Period” means the period defined in Section 9.

“Unit Vesting Condition” means any condition to the vesting of Stock Units
established by the Committee pursuant to Section 9.

“Vesting Condition” means any condition to the vesting of Retention Shares
established by the Committee pursuant to Section 8.

3.     ADMINISTRATION

a.     Composition of Committee. This Plan shall be administered by the
Compensation and Benefits Committee of the Board (the “Committee”), as appointed
from time to time by the Board. The Board shall fill vacancies on, and from time
to time may remove or add members to, the Committee. The Committee shall act
pursuant to a majority vote or unanimous written consent. The Board, in its sole
discretion, may exercise any authority of the Committee under this Plan in lieu
of the Committee’s exercise thereof and in such instances references herein to
the Committee shall refer to the Board. The Committee shall consist of two or
more directors each of whom is a “non-employee director” (as such term is
defined in Rule 16b-3 promulgated under the Act, as such Rule may be amended
from time to time) and an “outside director” (as such term is defined under
Section 162(m) of the Code). The Committee may designate the senior human
resources officer (or such other officer with similar authority), or one of more
additional officers or employees of the Company or any Subsidiary or Affiliate,
and/or one or more agents to assist the Committee in the administration of the
Plan, and may grant authority to such persons to execute agreements or other
documents evidencing Awards or Achievement Award Shares made under this Plan or
other documents entered into under this Plan on behalf of the Committee or the
Company.

b.     Powers of the Committee. Subject to the express provisions and
limitations set forth in this Plan, the Committee shall be authorized and
empowered to do all things necessary or desirable, in its sole discretion, in
connection with the administration of this Plan, including, without limitation,
the following:

(i)     to prescribe, amend and rescind rules and regulations relating to this
Plan and to define terms not otherwise defined herein;

(ii)     to determine which persons are Participants, to which of such
Participants, if any, Awards shall be granted hereunder and the timing of any
such Awards, and to grant Awards;

(iii)    to grant Awards to Participants and determine the terms and conditions
thereof, including the number of Shares subject to Awards and the exercise or
purchase price of such Shares and the circumstances under which Awards become
exercisable or vested or are forfeited or expire, which terms may

 

5



--------------------------------------------------------------------------------

but need not be conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events
(including events which the Board or the Committee determine constitute a Change
in Control), or other factors;

(iv)     to establish and verify the extent of satisfaction of any performance
goals or other conditions applicable to the grant, issuance, exercisability,
vesting and/or ability to retain any Award;

(v)     to prescribe and amend the terms of the agreements or other documents
evidencing Awards made under this Plan (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by Participants under this Plan;

(vi)     to determine whether, and the extent to which, adjustments are required
pursuant to Section 14;

(vii)     to interpret and construe this Plan, any rules and regulations under
this Plan and the terms and conditions of any Award granted hereunder, and to
make exceptions to any such provisions in good faith and for the benefit of the
Company;

(viii)    to make all other determinations deemed necessary or advisable for the
administration of this Plan; and

(ix)     Notwithstanding anything in this Plan to the contrary, with respect to
any Award that is “deferred compensation” under Code section 409A, the Committee
shall exercise its discretion in a manner that causes such Awards to be
compliant with the requirements of such Code section.

c.     Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final and binding
on all Participants and Beneficiaries. The Committee shall consider such factors
as it deems relevant to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any director, officer or employee of the Company and such attorneys, consultants
and accountants as it may select.

d.     Delegations to Subcommittees. The Committee may delegate to one or more
separate committees (any such committee a “Subcommittee”) composed of one or
more directors of the Company (who may but need not be members of the Committee)
the ability to grant Awards and take the other actions described in Section 3(b)
with respect to non-executive employees, and such actions shall be treated for
purposes of Section 3(c) as if taken by the Committee.

4.     ELIGIBILITY

To be eligible for selection by the Committee to participate in the Plan an
individual must be an employee of the Company or a Subsidiary. Directors who are
not

 

6



--------------------------------------------------------------------------------

full-time salaried employees shall not be eligible. The Committee may grant
Awards of Options, Stock Appreciation Rights, Retention Shares, Stock Units or
Incentive Bonuses to eligible employees.

5.     STOCK SUBJECT TO THIS PLAN

a.     Aggregate Limits. The aggregate number of Shares of the Company’s Common
Stock that shall be available for grant under this Plan shall be 21,000,000,
plus any Shares subject to awards made under Prior Plans that are outstanding on
the effective date of this Plan and become available pursuant to Section 5(c).
Any Shares granted as Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
granted as Awards other than Options or Stock Appreciation Rights shall be
counted against this limit as one and four-tenths (1.4) Shares for every one
(1) Share granted. The aggregate number of Shares available for grant under this
Plan and the number of Shares subject to outstanding Awards shall be subject to
adjustment as provided in Section 13. In addition, the aggregate number of
Shares available for grant under this Plan shall not be reduced by Shares
subject to Awards granted upon the assumption of or in substitution for awards
granted by a business or entity that is acquired by, or whose assets are
acquired by, the Company. The Shares issued pursuant to Awards granted under
this Plan may be Shares that either were reacquired by the Company, including
Shares purchased in the open market, or authorized but unissued Shares.

b.     Tax Code Limits. The aggregate number of Shares that may be granted as
Options or Stock Appreciation Rights under this Plan during any consecutive
36-month period to any one Participant shall not exceed 3,000,000. The aggregate
number of Shares that may be granted as Retention Shares or Stock Units under
this Plan during any consecutive 36-month period to any one Participant shall
not exceed 750,000. Notwithstanding anything to the contrary in this Plan, the
foregoing limitations shall be subject to adjustment under Section 14, but only
to the extent that such adjustment will not affect the status of any Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. The foregoing limitations shall not apply to the extent that they are
no longer required in order for compensation in connection with Awards under
this Plan to be treated as “performance-based compensation” under Section 162(m)
of the Code.

c.     Share Add-Backs. For purposes of this Section 5, the aggregate number of
Shares available for Awards under this Plan at any time shall not be reduced by
(i) Shares subject to Awards that have been canceled, expired, forfeited or
settled in cash, (ii) Shares subject to Awards that have been retained by the
Company in payment or satisfaction of the purchase price or tax withholding
obligation of an Award, or (iii) Shares subject to Awards that otherwise do not
result in the issuance of Shares in connection with payment or settlement of an
Award. Any Shares that again become available for grant pursuant to clauses
(i) through (iii) of this Section 5(c) shall be added back as one (1) Share if
such Shares were subject to Options or Stock Appreciation Rights and as one and
four-tenths (1.4) Shares if such Shares were subject to Awards other than
Options and Stock Appreciation Rights. In addition, Shares that have been

 

7



--------------------------------------------------------------------------------

delivered (either actually or constructively by attestation) to the Company in
payment or satisfaction of the purchase price or tax withholding obligation of
an Award or an award under any of the Prior Plans and Shares repurchased in the
open market with Option Proceeds from Awards or awards under any of the Prior
Plans shall be available for Awards under this Plan; provided, however, that the
increase in the aggregate number of Shares available for grant pursuant to the
repurchase of Shares with Option Proceeds shall not be greater than the amount
of such proceeds divided by the Fair Market Value of a Share on the date of
exercise of the option giving rise to such proceeds. Shares subject to awards
made under Prior Plans that do not result in the issuance of Shares for the
reasons listed in clauses (i) through (iii) of this Section 5(c) shall be
available for grant under this Plan. Each Share that again becomes available for
grant in connection with awards under Prior Plans shall be added back as one
(1) Share.

6.     TERMS AND CONDITIONS OF OPTIONS

The Committee may grant an Option or provide for the grant of an Option, either
from time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including, without limitation, the achievement
of performance goals, the satisfaction of an event or condition within the
control of the recipient of the Award or within the control of others. All
Options under the Plan shall be granted subject to the following terms and
conditions:

a.     Exercise Price. The exercise price per Share with respect to each Option
shall be determined by the Committee but shall not be less than 100% of the Fair
Market Value of the Common Stock on the date the Option is granted, provided,
however, that the exercise price per share with respect to an Option that is
granted in connection with a merger, stock exchange, or other acquisition as a
substitute or replacement award for options held by optionees of the acquired
entity may be less than 100% of Fair Market Value on the date the Option is
granted as long as it is equal to or greater than the fair market value of the
substitute or replacement award at its date of grant.

b.     Duration. The Committee shall establish the term of an Option, provided
that in no event shall any Option be exercisable subsequent to the tenth
anniversary of the date on which it is granted.

c.     Exercise. Except as provided in Section 6(g), the Shares covered by an
Option may not be purchased prior to the first anniversary of the date on which
the Option is awarded, or such longer period or periods, and subject to such
conditions, as the Committee may determine, but thereafter may be purchased at
one time or in such installments over the balance of the option period as may be
provided in the Option Document. Any Shares not purchased on the applicable
installment date may, unless the Committee shall have determined otherwise, be
purchased thereafter at any time prior to the final expiration of the Option. To
the extent that the right to purchase Shares has accrued thereunder, Options may
be exercised from time to time by notice to the

 

8



--------------------------------------------------------------------------------

Company stating the number of Shares with respect to which the Option is being
exercised.

d.     Payment. Except as set forth herein, Shares purchased under Options
shall, at the time of purchase, be paid for in full in cash. All, or any
portion, of the option price may, at the discretion of the Committee, be paid
(i) under an arrangement with the Stock Administrator where payment is made
pursuant to an irrevocable direction to the Stock Administrator to deliver all
or part of the proceeds from the sale of Shares issuable under the Option to the
Company or (ii) by the surrender (either actually or constructively by
attestation) to the Company, at the time of exercise, of Shares of previously
acquired Common Stock owned by the Participant, to the extent that such payment
does not require the surrender of a fractional share of such previously acquired
Common Stock or (iii) by authorizing the Company to withhold Common Stock
otherwise issuable on exercise of the Option. Such Shares previously acquired
and used to pay the option price shall be valued at Fair Market Value on the
date the Option is exercised or as otherwise determined in accordance with the
procedures to be established by the Committee. A Participant shall have none of
the rights of a shareholder until the Shares are issued to him or her.

e.     Restrictions. The Committee shall determine, with respect to each Option,
the nature and extent of the restrictions, if any, to be imposed on the Shares
that may be purchased thereunder. Without limiting the generality of the
foregoing, the Committee may impose conditions restricting absolutely or
conditionally the transferability of Shares acquired through the exercise of
Options for such periods, and subject to such conditions, including continued
employment of the Participant by the Company or a Subsidiary, as the Committee
may determine.

f.     Non-Transferabilitv of Options. During a Participant’s lifetime, Options
may be exercised only by the Participant and shall not be transferable, except
for exercise by the Participant’s Beneficiaries following a Participant’s death
or as otherwise authorized by the Committee.

g.     Termination of Employment. Unless the Committee shall determine
otherwise, upon the termination of a Participant’s employment for any reason and
except as provided in clause (ii), (iii) or (vi) below, Options shall expire
immediately as to those Shares for which they were not then exercisable, and as
to the remaining Shares for which the Options were exercisable at the time of
such termination of employment, such Options shall expire on the earlier of the
expiration of the term of the Options or according to the following schedule:

(i)     Retirement. If a Participant ceases to be an employee of the Company or
a Subsidiary by reason of retirement under the provisions of the Company’s or a
Subsidiary’s pension plan, the Options shall expire, unless exercised, five
(5) years after such termination of employment.

(ii)     Death or Disability. If (A) a Participant ceases to be an employee of
the Company or a Subsidiary prior to the end of the holding period required by

 

9



--------------------------------------------------------------------------------

Section 6(c) by reason of death or disability under the provisions of the
Company’s or a Subsidiary’s long-term disability plan, and (B) upon such
termination all conditions to exercisability of the Options required pursuant to
Section 6(c) other than such holding period have been satisfied, the holding
period required pursuant to Section 6(c) shall automatically be deemed to have
been satisfied, and the Options shall expire, unless exercised by the
Participant, or if such termination was as a result of Participant’s death, by
Participant’s legal representatives or heirs, five (5) years after such
termination of employment.

(iii)     Disposition of Business. Subject to Section 6(g)(vi) with respect to a
Change in Control of the Company, in the case of a termination that is deemed to
occur upon the disposition by the Company or any of its Subsidiaries of all or a
part of its interest in, or the discontinuance of a business of, a Subsidiary,
division or other business unit, (A) if an Option is unexercisable because the
holding period or other conditions required by Section 6(c) have not been
satisfied in accordance with their original schedule, such Option shall not be
forfeited automatically, but the holding period or other conditions required by
Section 6(c) shall continue in accordance with their original schedule and the
Option shall expire, unless exercised, five (5) years after the date of such
termination and (B) if an Option is exercisable, the exercise period of the
Option shall expire, unless exercised, five (5) years after the date of such
termination;

(iv)    Force Reduction Program. Subject to Section 6(g)(vi), in the case of a
termination (other than retirement) resulting from a force reduction program
instituted by the Company or any of its Subsidiaries, the Option shall expire,
unless exercised, three (3) years from the date of termination.

(v)     Gross Misconduct. Options shall expire upon receipt by the Participant
of the notice of termination if he or she is terminated for deliberate, willful
or gross misconduct as determined by the Company.

(vi)     Change in Control. Notwithstanding anything to the contrary in this
Section 6(g), unless the Committee shall expressly provide otherwise in the
Option Document at the time of grant, in the event a Participant’s employment is
involuntarily terminated by the Company or any of its Subsidiaries (other than
termination as a result of disability or gross misconduct, but including a
termination described in subsection (iii) and (iv) above) within (2) years
following a Change in Control, any holding period or other condition required
pursuant to Section 6(c) shall automatically be deemed to have been satisfied,
the Options shall become fully vested and exercisable, and the Options shall
remain exercisable for a period of three (3) years following such termination
(or five (5) years following such termination in the case of a termination
described in Subsection (i), (ii) or (iii) above) but in no event after the
expiration of the term of the Option.

(vii)     All Other Terminations. Options shall expire, unless exercised, three
(3) months after the date of such termination.

 

10



--------------------------------------------------------------------------------

h.    Option Document. Each Option Document shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the purchase price of the Shares and the means of payment for the Shares,
(iii) the term of the Option, (iv) such terms and conditions on the vesting
and/or exercisability of an Option, (v) restrictions on the transfer of the
Option and forfeiture provisions and (vi) such further terms and conditions, in
each case not inconsistent with this Plan as may be determined from time to time
by the Committee.

i.     No Option Repricing. Without the approval of shareholders, the Company
shall not reprice any Options, except for adjustments under Section 14 as
determined by the Committee. For purposes of this Plan, the term “reprice” shall
mean lowering the exercise price of previously awarded Options within the
meaning of Item 402(i) under Securities and Exchange Commission Regulation S-K,
and shall also include any transactions deemed “repricings” under the relevant
rules of the New York Stock Exchange. Notwithstanding the foregoing, in no event
shall the Company take action to reprice any Option which constitutes (i) a
modification of a stock right within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(B) so as to constitute the grant of a new stock right,
(ii) an extension of a stock right, including the addition of a feature for the
deferral of compensation within the meaning of Treas.
Reg. Section 1.409A-1(b)(5)(v)(C), or (iii) an impermissible acceleration of a
payment date or a subsequent deferral of a stock right subject to Code
Section 409A within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(E).

7.     TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

A “Stock Appreciation Right” means a right that entitles the Participant to
receive, in cash or Shares (as determined by the Committee), value equal to or
otherwise based on the excess of,(i) the Fair Market Value of a specified number
of Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Committee on the date of grant. Stock Appreciation Rights may
be granted to Participants either alone (“freestanding”) or in addition to or in
tandem with other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each grant or each recipient. Any
Stock Appreciation Right granted in tandem with an Option may be granted at the
same time such Option is granted or at any time thereafter before exercise or
expiration of such Option. All Stock Appreciation Rights under the Plan shall be
granted subject to the same terms and conditions applicable to Options as set
forth in Section 6, including without limitation the terms and conditions set
forth in Sections 6(a), 6(b) and 6(c) relating to option price, duration and
exercise conditions; provided, however, that Stock Appreciation Rights granted
in tandem with a previously granted Option shall have the terms and conditions
of such Option. Subject to the provisions of Section 6, the Committee may impose
such other conditions or restrictions on any Stock Appreciation Right as it
shall deem appropriate. Stock Appreciation Rights may be settled in Shares or
cash as determined by the Committee.

 

11



--------------------------------------------------------------------------------

8.     TERMS AND CONDITIONS OF AWARDS OF RETENTION SHARES

a.     General. Retention Shares may be granted to reward the attainment of
individual, Company or Subsidiary goals, or to attract or retain officers or
other employees of the Company or any Subsidiary, and shall be granted subject
to the attainment of performance goals unless the Committee shall determine
otherwise. The Committee may specify that the grant, vesting or retention of any
or all Retention Shares is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for the grant, vesting or retention of any such
Retention Shares shall be a measure based on one or more Qualifying Performance
Criteria selected by the Committee and specified at the time the Retention
Shares are granted. The Committee shall certify the extent to which any
Qualifying Performance Criteria has been satisfied, and the amount payable as a
result thereof, prior to payment of any Retention Shares that are intended to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.

b.     Restrictions.

(i)     Restriction Period and Vesting Conditions. With respect to each grant of
Retention Shares under the Plan, the Committee shall determine the period or
periods, including any conditions for determining such period or periods, during
which the restrictions set forth in Section 8(b) shall apply, provided that in
no event, other than as provided in Section 8(c), shall such restrictions
terminate prior to three (3) years after the date of grant (the “Restriction
Period”), and the Committee may also specify any other terms or conditions,
including the attainment of performance goals, to the right of the Participant
to receive such Retention Shares (“Vesting Conditions”). Subject to Section 8(c)
and any such Vesting Condition, a grant of Retention Shares shall be effective
for the Restriction Period and may not be revoked; provided, however, in the
event of a Change in Control of the Company (i) with respect to Retention Shares
(other than Retention Shares granted pursuant to any future long term incentive
plan (“LTP”)), the Restriction Period shall end with respect to that number of
such Retention Shares calculated by multiplying the total number of such
Retention Shares by the fraction obtained by dividing the number of full months
from the commencement of such Restriction Period through the date of such Change
in Control by the total number of months contained in such Restriction Period
(determined without regard to this proviso), and (ii) any Retention Shares
granted to such Participant pursuant to an LTP shall be subject to the terms of
the applicable agreement issued under an LTP. In the event a payment becomes
due, the Committee may, in its sole discretion, elect to make such payment
either in cash, in Shares, in shares of equity securities of the entity (or its
parent) resulting from such Change in Control or in any combination of the
foregoing.

(ii)     Rights in Retention Shares. At the time of grant of Retention Shares to
a Participant, an electronic account representing the number of Shares

 

12



--------------------------------------------------------------------------------

granted shall be registered in the Participant’s name but shall be held by the
Company for his or her account. The Participant shall have the entire beneficial
ownership interest in, and all rights and privileges of a shareholder as to,
such Retention Shares, including the right to vote such Retention Shares and,
unless the Committee shall determine otherwise, the right to receive dividends
thereon, subject to the following restrictions, except as provided by
Sections 8(b) and 8(c): (A) the Participant shall not be entitled to delivery of
the Shares until the expiration of the Restriction Period and the satisfaction
of any Vesting Conditions; (B) none of the Retention Shares may be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of during
the Restriction Period or prior to the satisfaction of any Vesting Conditions;
and (C) all of the Retention Shares shall be forfeited and all rights of the
Participant to such Retention Shares shall terminate without further obligation
on the part of the Company unless the Participant remains in the continuous
employment of the Company or a Subsidiary for the entire Restriction Period and
any applicable Vesting Conditions have been satisfied. Any Shares or other
securities or property received as a result of a transaction listed in
Section 14 shall be subject to the same restrictions as such Retention Shares
unless the Committee shall determine otherwise.

If the grant of Retention Shares includes a right to receive dividends, the
payment of dividends with respect to Retention Shares shall be made, on and
after the date of grant without regard to whether the Participant has satisfied
the Restriction Period and Vesting Condition requirements, and shall be paid
(prior to vesting and delivery of the Retention Shares) within thirty (30) days
of the date such dividends are declared.

c.     Termination of Employment. Unless the Committee shall determine
otherwise, upon the termination of a Participant’s employment, Retention Shares
shall be treated as provided below:

(i)     Retirement. If (A) a Participant ceases to be an employee of the Company
or a Subsidiary prior to the end of a Restriction Period, by reason of
retirement under the provisions of the Company’s or a Subsidiary’s pension plan
at or after actual age 65, and (B) all Vesting Conditions have been satisfied,
the Retention Shares granted to such Participant shall immediately vest and all
restrictions applicable to such Retention Shares shall lapse. The Shares shall
be delivered to the Participant in accordance with the provisions of
Section 8(d).

(ii)     Death or Disability. If (A) a Participant ceases to be an employee of
the Company or a Subsidiary prior to the end of a Restriction Period by reason
of death or disability under the provisions of the Company’s or a Subsidiary’s
long-term disability plan, and (B) all Vesting Conditions have been satisfied,
the Retention Shares granted to such Participant shall immediately vest for the
Participant or in his or her Beneficiary, as the case may be, and all
restrictions applicable to such Retention Shares shall lapse. The Shares shall
be delivered to the Participant’s Beneficiary in accordance with the provisions
of Section 8(d).

 

13



--------------------------------------------------------------------------------

(iii)     Vesting Conditions. If a Participant ceases to be an employee of the
Company or a Subsidiary for any reason prior to the satisfaction of any Vesting
Conditions (other than as a result of a Change in Control as described in
subsection (iv) below), the Participant shall immediately forfeit all Retention
Shares then subject to the restrictions of Section 8(b) in accordance with the
provisions thereof, except that the Committee may, if it finds that the
circumstances in the particular case so warrant, allow a Participant whose
employment has so terminated to retain any or all of the Retention Shares then
subject to the restrictions of Section 8(b) and all restrictions applicable to
such Retention Shares shall lapse. The Shares shall be delivered to the
Participant in accordance with the provisions of Section 8(d).

(iv)     Change in Control. Notwithstanding anything to the contrary in this
Section 8(c), unless the Committee shall expressly provide otherwise in the
document(s) evidencing Retention Shares at the time of grant, in the event a
Participant’s employment is involuntarily terminated by the Company or any of
its Subsidiaries (other than a termination as a result of gross misconduct, but
including a termination described in subsection (i) and (ii) above) within two
(2) years following a Change in Control, the remaining restrictions with respect
to Retention Shares, Original Retention Shares and Premium Retention Shares,
including any remaining Restriction Period, or Vesting Conditions, shall lapse
and the Committee may, in its sole discretion, elect to satisfy its obligations
either in cash, in Shares, in shares of equity securities of the entity (or its
parent) resulting from such Change in Control or in any combination of the
foregoing.

(v)     All Other Terminations. If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period for any reason
other than death, disability or retirement at or after actual age 65 as provided
in Section 8(c)(i) and (ii) or a termination pursuant to Section 8(c)(iv), the
Participant shall immediately forfeit all Retention Shares then subject to the
restrictions of Section 8(b) in accordance with the provisions thereof, except
that the Committee may, if it finds that the circumstances in the particular
case so warrant, allow a Participant whose employment has so terminated to
retain any or all of the Retention Shares to the extent that the Restriction
Period set forth in Section 8(b) has been satisfied and all Vesting Conditions
applicable to such Retention Shares shall lapse the Shares shall be delivered to
the Participant in accordance with the provisions of Section 8(d).

d.     Payment of Retention Shares. At the end of the Restriction Period and
after all Vesting Conditions have been satisfied, or at such earlier time as
provided for in Section 8(c), all restrictions applicable to the Retention
Shares shall lapse, and the Shares equal to the number of Retention Shares, free
of all restrictions, shall be delivered to the Participant or his or her
Beneficiary, as the case may be, within thirty (30) days of the date all such
restrictions applicable to the Retention Shares lapsed.

 

14



--------------------------------------------------------------------------------

9.     STOCK UNITS

a.     Grant of Stock Units. The Committee may also grant Awards of Stock Units
under the Plan. With respect to each grant of Stock Units, the Committee shall
determine the period or periods, including any conditions for determining such
period or periods, during which any restrictions on vesting shall apply,
provided that in no event, except as otherwise provided in Sections 9(c), 9(d)
or 9(e), shall such period or periods be less than three (3) years (the “Unit
Restriction Period”). The Committee may also make any Award of Stock Units
subject to the satisfaction of other conditions, including the attainment of
performance goals, or contingencies (“Unit Vesting Condition”), in order for a
Participant to receive payment of such Stock Unit Award, which shall be
established by the Committee at the time of the Stock Unit Award. The Committee
may specify that the grant, vesting or retention of any or all Stock Units is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for the
grant, vesting or retention of any such Stock Units shall be a measure based on
one or more Qualifying Performance Criteria selected by the Committee and
specified at the time the Stock Units are granted. The Committee shall certify
the extent to which any Qualifying Performance Criteria has been satisfied, and
the amount payable as a result thereof, prior to payment of any Stock Units that
are intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code. Awards of Stock Units shall be payable in
Shares or cash as determined by the Committee. For any Stock Unit Award which is
intended to satisfy the requirements for “performance-based compensation” under
section 162(m) of the Code, no such Award shall be considered vested unless and
until the Qualifying Performance Criteria and Unit Restriction Period (as may be
modified in Subsections 9(c), (d) or (e)) have been satisfied.

(i)     Affect of Unit Restriction Period. Except as provided by Section 9(c),
(d) or (e), (A) the Participant shall not be entitled to payment of the Stock
Units until the expiration of the Unit Restriction Period and the satisfaction
of any Unit Vesting Conditions; (B) none of the Stock Units may be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of during
the Unit Restriction Period or prior to the satisfaction of any Unit Vesting
Conditions; and (C) all of the Stock Units shall be forfeited and all rights of
the Participant to such Stock Units shall terminate without future obligation on
the part of the Company or a Subsidiary unless the Participant remains in the
continuous employment of the Company or a Subsidiary for the entire Unit
Restriction Period and any applicable Unit Vesting Conditions have been
satisfied. If the number of a Participant’s Stock Units are adjusted as the
result of a transaction listed in Section 14, such adjusted Stock Units shall be
subject to the same restrictions as had applied prior to such adjustment, unless
the Committee shall determine otherwise consistent with the requirements of that
Section.

 

15



--------------------------------------------------------------------------------

(ii)     Dividend Equivalents. If the award of Stock Units includes a right to
receive dividend equivalents, the payment of such dividend equivalents shall be
as provided for in the agreement describing the Stock Unit Award, subject to
Section 12 hereof; provided that such right to receive dividend equivalents
conforms to the requirements of Section 409A of the Code and the regulations
thereunder, and shall be deemed modified to the extent necessary to conform to
such requirements.

b.     Deferral. A Participant may elect to defer receipt of payment of an Award
of Stock Units pursuant to the terms of the Deferred Compensation Plan of Union
Pacific Corporation with respect to the SIP.

c.     Separation from Service. Unless the Committee provides otherwise at the
time an Award of Stock Units to a Participant is made, Stock Units shall be
treated as provided below:

(i)     Death or Disability.

(A) If a Participant has a Separation from Service prior to the end of a Unit
Restriction Period by reason of death and all Unit Vesting Conditions have been
satisfied, the Stock Units granted to such Participant shall immediately vest in
his or her Beneficiary, and all restrictions applicable to such Stock Units
shall lapse. The Stock Unit Award shall be paid to the Participant’s Beneficiary
within thirty (30) days of the Participant’s death.

(B)     If a Participant ceases to be an employee of the Company or a Subsidiary
prior to the end of a Unit Restriction Period by reason of disability under the
provisions of the Company’s or a Subsidiary’s long-term disability plan, and all
Unit Vesting Conditions have been satisfied, the Stock Units granted to such
Participant shall immediately vest for the Participant and all restrictions
applicable to such Stock Units shall lapse and, in the event such Participant
did not make a deferral election with respect to such Stock Unit, it shall be
paid as follows:

(1)     in the event the Participant has not attained Retirement Status before
qualifying for long-term disability benefits under the Company’s or a
Subsidiary’s long-term disability plan, then such Stock Unit shall be paid to
the Participant within thirty (30) days of such Participant’s qualifying for
long-term disability under the Company’s or Subsidiary’s long-term disability
plan; and

(2)     in the event the Participant has attained Retirement Status before
qualifying for long-term disability benefits under the Company’s or a
Subsidiary’s long-term disability plan: (X) if such Stock Unit is nonetheless
“deferred compensation” under Code Section 409A, then such Stock Unit shall be
paid in accordance with Subsection 9(f)(iii); or (Y) if such Stock

 

16



--------------------------------------------------------------------------------

Unit is not “deferred compensation” under Code Section 409A, such Stock Unit
shall be paid to the Participant within thirty (30) days of such Participant’s
qualifying for long-term disability under the Company’s or Subsidiary’s
long-term disability plan.

(ii)     Unit Vesting Conditions. If a Participant has a Separation from Service
with the Company or a Subsidiary for any reason prior to the satisfaction of any
Unit Vesting Conditions (other than as a result of a Change in Control as
described in subsection (d)(ii) below), the Participant shall immediately
forfeit all Stock Units then subject to the restrictions of Subsection 9(a) in
accordance with the provisions thereof, except that the Committee may, if it
finds that the circumstances in the particular case so warrant, allow a
Participant who has had a Separation from Service to retain any or all of the
Stock Units then subject to the restrictions of Subsection 9(a) and all
restrictions applicable to such Stock Units shall lapse. The Stock Unit Award
shall be paid in accordance with provisions of Subsection 9(f).

(iii)     All Other Separations from Service. If a Participant has a Separation
from Service prior to the end of a Unit Restriction Period for any reason other
than (A) a Separation from Service after attaining Retirement Status described
in subsection 9(e) below, (B) a Separation from Service described in subsection
(c)(i) above, or (C) a Separation from Service pursuant to Section 9(d)(ii), the
Participant shall immediately forfeit all Stock Units then subject to the
restrictions of Section 9(a) in accordance with the provisions thereof, except
that the Committee may, if it finds that the circumstances in the particular
case so warrant, allow a Participant who has a Separation from Service to retain
any or all of the Stock Units to the extent that the Unit Restriction Period set
forth in Section 9(a) has been satisfied and all Unit Vesting Conditions
applicable to such Stock Units shall lapse. The Stock Unit Award shall be paid
in accordance with provisions of Subsection 9(f).

d.     Change in Control.

(i)     In the event of a Change in Control of the Company (i) with respect to
Stock Units (other than Stock Units granted pursuant to any current or future
long term incentive plan (“LTP”)), the Unit Restriction Period shall end with
respect to that number of such Stock Units calculated by multiplying the total
number of such Stock Units by the fraction obtained by dividing the number of
full months from the commencement of such Unit Restriction Period through the
date of such Change in Control by the total number of months contained in such
Unit Restriction Period (determined without regard to this proviso), and
(ii) any Stock Units granted to such Participant pursuant to an LTP shall be
subject to the terms of the applicable agreement issued under an LTP. In the
event a Stock Unit becomes payable under this subparagraph (d)(i) and the
Participant did not make

 

17



--------------------------------------------------------------------------------

a deferral election with respect to such Stock Unit, such Stock Unit shall be
paid as follows:

(A)     in the event the Participant has not attained Retirement Status before
the date on which the Change in Control occurs, then such Stock Unit shall be
paid to the Participant within thirty (30) days of the date on which the Change
in Control occurs; and

(B)     in the event the Participant has attained Retirement Status before the
date on which the Change in Control occurs: (X) if such Stock Unit is
nonetheless “deferred compensation” under Code Section 409A, then such Stock
Unit Award shall be paid in accordance with Subsection 9(f)(iii); or (Y) if such
Stock Unit is not “deferred compensation” under Code Section 409A, then such
Stock Unit shall be paid to the Participant within thirty (30) days of the date
on which the Change in Control occurs.

The Committee may, in its sole discretion, elect to make such payment either in
cash, in Shares, in shares of equity securities of the entity (or its parent)
resulting from such Change in Control or in any combination of the foregoing.

(ii)     Notwithstanding anything to the contrary in Section 9(c), unless the
Committee shall expressly provide otherwise in the document(s) evidencing Stock
Unit Awards at the time of grant, in the event a Participant has an involuntary
Separation from Service from the Company or any of its Subsidiaries (other than
a Separation from Service as a result of gross misconduct, but including a
Separation from Service after attaining Retirement Status described in
subsection 9(e) below and a Separation from Service described in subsection
(c)(i) above) within two (2) years following a Change in Control, the remaining
restrictions with respect to Stock Units, including any remaining Unit
Restriction Period, or Unit Vesting Conditions, shall lapse. Unless the
Participant made a deferral election with respect to such Stock Units, the Stock
Units shall be paid within thirty (30) days of the Participant’s Separation from
Service, subject to Subsection 9(f)(iv). The Committee may, in its sole
discretion, elect to satisfy its obligations either in cash, in Shares, in
shares of equity securities of the entity (or its parent) resulting from such
Change in Control or in any combination of the foregoing.

e.     Attainment of Retirement Status. Unless the Committee provides otherwise
at the time an Award of Stock Units to a Participant is made:

(i)     In the event a Participant attains Age 65 Retirement Status while in the
employ of the Company or a Subsidiary, the Unit Restriction Period with respect
to the applicable Stock Units granted to such Participant shall be deemed
satisfied on the date Age 65 Retirement Status is attained.

(ii)     In the event a Participant attains 60/10 Retirement Status while in the
employ of the Company or a Subsidiary, the Unit Restriction Period with

 

18



--------------------------------------------------------------------------------

respect to the applicable Stock Unit grant shall be deemed satisfied as provided
in accordance with the terms of the 2006 Stock Unit Agreement and 2006 Long Term
Plan Stock Unit Agreement, each dated January 26, 2006, as amended from time to
time and/or the 2007 Stock Unit Agreement and 2007 Long Term Plan Stock Unit
Agreement, each dated January 30, 2007 as amended from time to time, as
applicable.

(iii)     Assuming and to the extent that any Unit Vesting Conditions have been
satisfied, payment of the Stock Units for which Retirement Status has been
attained in accordance with subparagraphs 9(e)(i) or 9(e)(ii) shall be made in
accordance with Subsection 9(f).

f.     Payment. Except as otherwise provided in Subsections 9(c) or 9(d),
payment of Stock Unit Awards shall be made as follows:

(i)     Payment if Stock Unit Award Not Deferred Compensation. If the
Participant has not elected to defer payment of a Stock Unit Award and the Stock
Unit Award is not otherwise “deferred compensation” under Code Section 409A
(“Non-409A Stock Unit Award”):

(A) the Non-409A Stock Unit Award will be paid as soon as practicable following
the date the Unit Restriction Period has been satisfied and all Unit Vesting
Conditions have been satisfied, but in no event later than two and one-half
(2 1/2) months following the end of the calendar year that includes the date
that all such restrictions applicable to the Non-409A Stock Unit Award lapsed.

(B)     Notwithstanding the foregoing, if the Participant has attained
Retirement Status during the Unit Restriction Period for such Non-409A Stock
Unit Award, but remains employed, the Stock Unit Award shall, assuming all Unit
Vesting Conditions have been satisfied, be paid within thirty (30) days of the
earlier of (A) the Participant’s Separation from Service or (B) the date the
Unit Restriction Period would have otherwise ended, but for the application of
the special rules in Subsection 9(e).

(ii)     Payment if deferred. If the Participant has elected to defer payment of
the Stock Unit Award, then the Award will (provided the Unit Restriction Period
has been satisfied and all Unit Vesting Conditions have been satisfied) be paid
in accordance with the Participant’s deferral consistent with the terms of the
Deferred Compensation Plan of Union Pacific Corporation.

(iii)     Payment if Stock Unit Award Is Deferred Compensation. If the
Participant has not made a deferral election with respect to a Stock Unit Award
but such Stock Unit Award is nevertheless “deferred compensation” under Code
Section 409A and assuming the Unit Restriction Period has been satisfied and all
Unit Vesting Conditions have been satisfied, such Stock Unit Award shall be paid
within thirty (30) days of the earlier of (A) the Participant’s Separation from
Service or (B) the date the Unit Restriction Period would have otherwise ended

 

19



--------------------------------------------------------------------------------

but for the application of the special rules in Subsections 9(c), 9(d) or 9(e),
as applicable, subject to the Specified Employee Restriction described in
Section 9(f)(iv).

(iv)     Specified Employee Restriction. Notwithstanding anything in this Plan
to the contrary, no payment of a Stock Unit that is “deferred compensation”
under Code Section 409A triggered by Separation from Service shall be made to a
“specified employee” (as determined in accordance with a uniform policy adopted
by the Company with respect to all arrangements subject to Section 409A of the
Code maintained by the Company and its Affiliated Companies) until six
(6) months plus one day following such specified employee’s Separation from
Service (the “Specified Employee Restriction”); provided, however, in the event
of the specified employee’s death before the date a Stock Unit Award payable
under this Section 9 is paid, this provision shall not prevent payment of such
Stock Unit Award at the time otherwise prescribed in this Section 9.

10.     TERMS AND CONDITIONS OF INCENTIVE BONUSES

Each Incentive Bonus Award will confer upon the Participant the opportunity to
earn a future payment tied to the level of achievement with respect to one or
more performance criteria established for a performance period established by
the Committee.

a.     Incentive Bonus Document. Each Incentive Bonus Document shall contain
provisions regarding (i) the target and maximum amount payable to the
Participant as an Incentive Bonus, (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan, as may be determined from time to time by the
Committee.

b.     Performance Criteria. The Committee shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus Award, which criteria
may be based on financial performance and/or personal performance evaluations.
The maximum amount payable as an Incentive Bonus may be a multiple of the target
amount payable. The maximum amount payable as an Incentive Bonus under this Plan
during any calendar year to any one Participant shall not exceed $10 million
unless such limitation is no longer required under Section 162(m) of the Code.
The Committee may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code, provided that the performance criteria for any
portion of an Incentive Bonus that is intended by the Committee to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or

 

20



--------------------------------------------------------------------------------

more Qualifying Performance Criteria selected by the Committee and specified at
the time the Incentive Bonus Award is granted. The Committee shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment of any Incentive Bonus that
is intended to satisfy the requirements for “performance-based compensation”
under Section 162(m) of the Code.

c.     Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Bonus; provided, however, that Incentive Bonuses shall
be paid to the Participant as soon as practicable following the satisfaction of
the performance criteria (including the satisfaction of any Qualifying
Performance Criteria as certified by the Committee) and/or performance period as
set forth in the Incentive Bonus Document (the “Performance End Date”), but in
no event later than two and one-half (2 1/2)  months following the end of the
calendar year that includes the Performance End Date. An Incentive Bonus may be
payable in Shares or in cash. Any Incentive Bonus that is paid in cash shall not
affect the number of Shares otherwise available for issuance under this Plan.

(i)     Deferrals. A Participant may elect to defer receipt of payment of all or
part of any Incentive Bonus pursuant to the terms of the Deferred Compensation
Plan of Union Pacific Compensation with respect to the SIP.

d.     Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus Award on account of
either financial performance or personal performance evaluations may be reduced
by the Committee on the basis of such further considerations as the Committee
shall determine.

11.     ACHIEVEMENT AWARD SHARES

  The Committee may, in its sole discretion, grant Achievement Award Shares to
employees who are non-executive employees to reward specific and unique
achievements that exceed normal job expectations. Subject to Section 4, the
Committee may determine and designate from time to time those non-executive
employees who will be granted Achievement Award Shares. Shares granted under
this Section 11 shall not be subject to a vesting or holding period, unless the
Committee provides otherwise at the time of grant. The total number of Shares to
be awarded under this Section 11 shall not exceed 200,000 Shares, and in any
calendar year no employee may be granted more than 50 Shares (or such other
number as the Committee may determine).

 

21



--------------------------------------------------------------------------------

12.     DIVIDENDS AND DIVIDEND EQUIVALENTS

  Any Award, other than an Option or Stock Appreciation Right, may provide the
Participant with the right to receive dividend payments or dividend equivalent
payments on the Common Stock subject to the Award, whether or not such Award has
been exercised or is vested. Except as described in subsection (a), such
payments shall be made in cash or Shares on the payment date established by the
Board for the underlying dividends. Such payments may be subject to such
conditions and contingencies as the Committee may establish, provided however,
that such payments shall in all events satisfy the “short-term deferral”
exception to Code Section 409A described in Treas. Reg. § 1.409A-(a)(4).

  a.     If Stock Units are Deferred. Notwithstanding the foregoing, if a
Participant elects to defer receipt of payment of an Award of Stock Units
pursuant to the terms of the Deferred Compensation Plan of Union Pacific
Corporation (the “Deferred Compensation Plan”), dividend equivalents with
respect to such deferred Stock Unit Award which relate to dividends paid on and
after the date of the deferral of such Stock Unit Award (i.e., the date that the
Stock Unit Award would have been payable to the Participant under this Plan had
such amount not been deferred under the Deferred Compensation Plan) shall be
reinvested as part of the Award Account under the Deferred Compensation Plan,
and shall be deferred for payment at the same time as the Award Account is paid
under the terms of the Deferred Compensation Plan.

13.     REGULATORY APPROVALS AND LISTING

  The Company shall not be required to issue to a Participant or a Beneficiary,
as the case may be, any certificate for any Shares upon exercise of an Option or
Stock Appreciation Right or for any Retention Shares granted under this Plan or
to make any payment with respect to any Incentive Bonus or Stock Unit granted
under this Plan prior to (a) the obtaining of any approval from any governmental
agency which the Company, in its sole discretion, shall determine to be
necessary or advisable, (b) the admission of such Shares to listing on any stock
exchange on which the Common Stock may then be listed, and (c) the completion of
any registration or other qualification of such Shares under any state or
federal law or rulings or regulations of any governmental body which the
Company, in its sole discretion, shall determine to be necessary or advisable.

14.     CHANGES IN CAPITAL STRUCTURE

  a.     Corporate Actions Unimpaired. The existence of outstanding Awards
(including any Options) shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, exchanges, or other changes in the Company’s
capital structure or its business, or any merger or consolidation of the
Company, or any issuance of Shares or other securities or subscription rights
thereto, or any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Shares or other securities of the Company or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act

 

22



--------------------------------------------------------------------------------

or proceeding, whether of a similar character or otherwise. Further, except as
expressly provided herein or by the Committee, (i) the issuance by the Company
of shares of stock or any class of securities convertible into shares of stock
of any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, (ii) the payment of a dividend in property other than Shares, or
(iii) the occurrence of any similar transaction, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Shares subject to Options or other Awards
theretofore granted or the purchase price per Share, unless the Committee shall
determine, in its sole discretion, that an adjustment is necessary to provide
equitable treatment to a Participant.

  b.     Adjustments Upon Certain Events. If the outstanding Shares or other
securities of the Company, or both, for which the Award is then exercisable or
as to which the Award is to be settled shall at any time be changed or exchanged
by declaration of a stock dividend, stock split, combination of shares,
extraordinary dividend of cash and/or assets, recapitalization, or
reorganization, the Committee may, and if such event occurs after a Change of
Control, the Committee shall, appropriately and equitably adjust the number and
kind of Shares or other securities which are subject to this Plan or subject to
any Awards theretofore granted, and the exercise or settlement prices of such
Awards, so as to maintain the proportionate number of Shares or other securities
without changing the aggregate exercise or settlement price. The Committee’s
adjustment shall be effective and binding for all purposes of this Plan,
provided that no such adjustment shall constitute (i) a modification of a stock
right within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so as to
constitute the grant of a new stock right, (ii) an extension of a stock right,
including the addition of any feature for the deferral of compensation within
the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(C), or (iii) an
impermissible acceleration of a payment date or a subsequent deferral of a stock
right subject to Code Section 409A within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(E). Furthermore, no adjustment as the result of a
change in capitalization shall cause the exercise price to be less than the Fair
Market Value of such shares (as adjusted to reflect the change in
capitalization) on the date of grant, and any adjustment as the result of the
substitution of a new stock right or the assumption of an outstanding stock
right pursuant to a corporate transaction shall satisfy the conditions described
in Treas. Reg. Section 1.409A-1(b)(5)(v)(D).

15.     QUALIFYING PERFORMANCE CRITERIA

  For purposes of this Plan, the term “Qualifying Performance Criteria” shall
mean any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee in the Award: (a) cash flow (before or after dividends),
(b) earnings per share (including earnings before interest, taxes,

 

23



--------------------------------------------------------------------------------

depreciation and amortization), (c) stock price, (d) return on equity, (e) total
shareholder return, (f) return on capital (including return on total capital or
return on invested capital), (g) return on assets or net assets, (h) market
capitalization, (i) total enterprise value (market capitalization plus debt),
(j) economic value added, (k) debt leverage (debt to capital), (1) revenue,
(m) income or net income, (n) operating income, (o) operating profit or net
operating profit, (p) operating margin or profit margin, (q) return on operating
revenue, (r) cash from operations, (s) operating ratio, (t) commodity or
operating revenue, (u) market share, (v) customer service index, (w) service
delivery index, (x) productivity and (y) safety. To the extent consistent with
Section 162(m) of the Code, the Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (z) asset
write-downs, (aa) litigation, claims, judgments or settlements, (bb) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (cc) accruals for reorganization and restructuring
programs and (dd) any extraordinary, unusual or non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s Annual Report to shareholders for the applicable year.

16.     TANDEM STOCK OR CASH RIGHTS

  Either at the time an Award is granted or by subsequent action, the Committee
may, but need not, provide that an Award shall contain as a term thereof, a
right, either in tandem with the other rights under the Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of Shares, cash or a combination thereof, the amount of which
is determined by reference to the value of the Award; provided, however, that no
such tandem stock or cash rights shall be made in connection with an Option or
Stock Appreciation Right.

17.     TAXES

  a.     Withholding Requirements. The Committee may make such provisions or
impose such conditions as it may deem appropriate for the withholding or payment
by a Participant or Beneficiary of any taxes that the Committee determines are
required in connection with the grant, vesting, exercise, payment or settlement
of any Award under this Plan, and a Participant’s or Beneficiary’s rights in any
Award and in any Shares or other benefits thereunder shall be subject to
satisfaction of such conditions.

  b.     Payment of Withholding Taxes. Notwithstanding the terms of
Section 17(a), the Committee may provide in the agreement or other document
evidencing an Award or otherwise that all or any portion of the taxes required
to be withheld or, if and to the extent permitted by the Committee, desired to
be paid by the Participant, in connection with the exercise, vesting, settlement
or transfer of any Award may be paid by withholding Shares otherwise issuable or
subject to such Award, or by the Participant’s delivering previously acquired
Shares (either actually or constructively by attestation), in each case having a
Fair Market Value equal to the amount required or elected to be withheld or
paid, or by the Stock Administrator paying such amount

 

24



--------------------------------------------------------------------------------

pursuant to an irrevocable commitment by the Stock Administrator to deliver to
the Company proceeds from the sale of the Shares issuable under the Award. Any
such election is subject to such conditions or procedures as may be established
by the Committee and may be subject to approval by the Committee.

18.     TRANSFERABILITY

  Unless the agreement or other document evidencing an Award (or an amendment
thereto authorized by the Committee) expressly states that the Award is
transferable as provided hereunder, no Award granted under this Plan, nor any
interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner prior to the vesting or
lapse of any and all restrictions applicable thereto, other than by will or the
laws of descent and distribution. Further, any Stock Units deferred under
Section 9, or Incentive Bonuses deferred under Section 10(c) shall not be sold,
assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred in
any manner.

19.     TERM OF THIS PLAN

  No Awards shall be granted pursuant to the Plan after April 16, 2014, but any
Award theretofore granted may extend beyond that date and the terms and
conditions of this Plan shall continue to apply thereto.

20.     TERMINATION OR AMENDMENT OF THIS PLAN

  The Board may amend, alter or discontinue the Plan and the Board or the
Committee may to the extent permitted by the Plan amend any agreement or other
document evidencing an Award made under this Plan but, except as provided
pursuant to the anti-dilution adjustment provisions of Section 14(b), no such
amendment shall, without the approval of the shareholders of the Company:

(a)     increase the maximum number of Shares for which Awards may be granted
under this Plan;

(b)     reduce the price at which Options may be granted below the price
provided for in Section 6(a);

(c)     reduce the option price of outstanding Options;

(d)     extend the term of this Plan;

(e)     change the class of persons eligible to be Participants;

(f)     add a new type of award to this Plan; or

(g)     increase the individual maximum limits in Sections 5(b) and 10(b).

 

25



--------------------------------------------------------------------------------

  The Board may amend, alter or discontinue the Plan and the Board or the
Committee may to the extent permitted by the Plan amend any agreement evidencing
an Award made under this Plan, but no amendment or alteration shall be made
which would impair the rights of any Participant, without such Participant’s
consent, under any Award theretofore granted, provided that no such consent
shall be required if the Committee determines in its sole discretion and prior
to the date of any Change in Control that such amendment or alteration either
(i) is required or advisable in order for the Company, the Plan or the Award to
satisfy any law or regulation or to meet the requirements of any accounting
standard, or (ii) is not reasonably likely to significantly diminish the
benefits provided under such Award, or that any such diminishment has been
adequately compensated.

21. LEAVE OF ABSENCE

  Except as is necessary to comply with Code Section 409A, unless the Committee
shall determine otherwise, a leave of absence other than an Approved Leave of
Absence shall be deemed a termination of employment for purposes of this Plan.
An Approved Leave of Absence shall not be deemed a termination of employment for
purposes of this Plan, but the period of such Approved Leave of Absence shall
not be counted toward satisfaction of any Restriction Period or Unit Restriction
Period or any holding period described in Section 6(c).

22.     GENERAL PROVISIONS

  a.     Employment At Will. Neither the Plan nor the grant of any Award nor any
action by the Company, any Subsidiary or the Committee shall be held or
construed to confer upon any person any right to be continued in the employ of
the Company or a Subsidiary. The Company and each Subsidiary expressly reserve
the right to discharge, without liability but subject to his or her rights under
this Plan, any Participant whenever in the sole discretion of the Company or a
Subsidiary, as the case may be, its interest may so require.

  b.     Governing Law. This Plan and any agreements or other documents
hereunder shall be interpreted and construed in accordance with the laws of the
State of Utah and applicable federal law. The Committee may provide that any
dispute as to any Award shall be presented and determined in such forum as the
Committee may specify, including through binding arbitration. Any reference in
this Plan or in the agreement or other document evidencing any Award to a
provision of law or to a rule or regulation shall be deemed to include any
successor law, rule or regulation of similar effect or applicability.

  c.     Resale or Transfer of Shares. The Committee may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares received in connection with an Award,
including without limitation (i) restrictions under an insider trading policy,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant and other

 

26



--------------------------------------------------------------------------------

participants and (iii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

23.     NON-EXCLUSIVITY OF PLAN

  Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of stock options, stock appreciation rights, restricted
stock, stock units or incentive bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

24.     COMPLIANCE WITH OTHER LAWS AND REGULATIONS

  This Plan, the grant and exercise of Awards thereunder, and the obligation of
the Company to sell, issue or deliver Shares under such Awards, shall be subject
to all applicable federal, state and local laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required. The
Company shall not be required to register in a Participant’s name or deliver any
Shares prior to the completion of any registration or qualification of such
Shares under any federal, state or local law or any ruling or regulation of any
government body which the Committee shall determine to be necessary or
advisable. This Plan is intended to constitute an unfunded arrangement for a
select group of management and other key employees. No Option shall be
exercisable unless a registration statement with respect to the Option is
effective or the Company has determined that such registration is unnecessary.
Unless the Awards and Shares covered by this Plan have been registered under the
Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

25.     LIABILITY OF COMPANY

  The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant or other persons as to: (a) the
non-issuance or sale of Shares as to which the Company has been unable to obtain
from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Option or other Award granted hereunder.

26.     EFFECTIVE DATE

  The Plan became effective on the Original Effective Date.

 

27